EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment which places this application in condition for allowance. During a conversation conducted on 17 June 2022, Mr. Derek W. Barnett requested an extension of time for 1 MONTH and authorized the Director to charge Deposit Account No. 13-2855 the required fee of $100.00 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 1, 37, and 44 of the application have been amended as follows: 

1.  A controlled-release pharmaceutical implant for localized delivery of tocilizumab, fenretinide, and 2-methoxyestradiol, wherein the implant comprises first, second, and third contiguous poly(lactic-co-glycolic acid) (PLGA) segments configured in a millicylinder geometry, wherein each PLGA polymer segment comprises a single therapeutic agent, wherein the first segment comprises tocilizumab in end-capped 50/50 PLGA polymer having an average molecular weight of about 60 kDa, the second segment comprises either fenretinide in acid-capped PLGA polymer having an average molecular weight of about 13-24 kDa or fenretinide in 60% 50:50 acid end-capped PLGA polymer having an average molecular weight of about 24-38 kDa, and the third segment comprises 2-methoxyestradiol in acid-capped 50/50 PLGA polymer having an average molecular weight of about 13-24 kDa. 

37. The controlled-release pharmaceutical implant of claim 1, wherein the implant provides an initial burst release of less than 20% of tocilizumab and 2-methoxyestradiol in the first day after administration.

44. The controlled-release pharmaceutical implant of claim 1, wherein the second PLGA polymer segment comprising fenretinide comprises 60% 50:50 acid end-capped PLGA having an average molecular weight of 24-38 kDa.

	Claims 11, 13, 15, 21-22, 24, 26, 32-34, 42, and 45-46 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Basis for the amendments to claim 1 are found in at least paragraph [0061, 0064, 0067, and 0118] of PGPUB 2019/0091330.  
Claims 1, 37, and 44 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa